ATTORNEY GENERAL OF TEXAS
                                             GREG        ABBOTT




                                               December 4,2006



Mr. Carl Reynolds                                            Opinion No. GA-0491
Administrative Director
Office of Court Administration                               Re: Whether a district clerk must collect tiling
Post Office Box 12066                                        fees under both section 133.15 1 and section
Austin, Texas 7871 l-2066                                    133.152 of the Texas Local Government Code
                                                             (RQ-0497-GA)

Dear Mr. Reynolds:

        You ask whether a district clerk must collect filing fees under both section 133 ,151 and
section 133.152 ofthe Local Government Code.’

         Section 133.15 1, adopted in 2003 and titled “Consolidated              Civil Fee on Filing a Civil Suit
in District Court,” provides, in relevant part:

                          In addition to each fee collected under Section 51.3 17(b)(,l),
                  Government Code, the clerk of a district court shall collect the
                  following fees on the filing of any civil suit:

                          (1) $45 for family law cases and proceedings              as defined by
                  Section 25.0002, Government Code; and

                          (2) $50 for any case other than                a case described        by
                  Subdivision (1).

TEx. LOC. GOV’TCODE ANN. 5 133.151(a) (Vernon Supp. 2006). Section 133.152, also adopted in
2003 and titled “Additional Filing Fees for Certain Actions and Proceedings in District Court for
Basic Civil Legal Services for Indigents,” provides, in relevant part:

                          In addition to other fees authorized or required by law, the
                  clerk of a district court shall collect the following fees on the filing
                  [of] any civil action or proceeding requiring a filing fee, including an


          ‘Letter from Mr. Carl Reynolds, Administrative Director, Oftice of Court Administration,   to Honorable Greg
Abbott, Attorney General of Texas (May 24, 2006) (on tile with the Opinion Committee,                 also available af
hnp://~~.oag.state.tx.us)   [hereinafter Request Letter].
Mr. Carl Reynolds    - Page 2                    (GA-0491)




                appeal, and on the filing of any counterclaim,             cross-action,
                intervention, interpleader, or third-party action requiring a tiling fee:

                        (1) $5 in family law cases and proceedings          as defined by
                Section 25.0002, Government Code; and

                        (2) $10 in any case other          than   a case    described    by
                Subdivision (1).

Id. 3 133.152(a).

         You indicate that the fees set forth in section 133.151 were not new fees, but represent
“consolidated        fees that had been contained in former Sections 51.701 and 51.941 of the
Government Code. The amount of this consolidated fee              equals the sum of the two old fees.”
Request Letter, supra note 1, at 1. On the other hand, the fee established by section 133.152 is a new
fee. See id. You note that “many district clerks are disregarding the plain wording of Section
133.152 at the direction of the Office of the Comptroller of Public Accounts.               Rather than
charging the additional fee when~ a suit is initially tiled, many district clerks are charging only the
consolidated fee.” Id, at 2. Your question is “whether district clerks should collect the additional
fee called for by Section 133.152 upon the initial filing of a lawsuit.” Id.

        In a brief submitted to this office, the Comptroller asserts that the collection of fees under
both sections

                was and is entirely inconsistent with the stated purpose of Chapter
                 133 (to “consolidate and standardize”). It was and is also inconsistent
                with the caption of House Bill 2424, which reads “relating to
                technical changes to taxes and fees administered by the comptroller;
                providing for [sic] penalties.” And, it was and is inconsistent with the
                Fiscal Note for House Bill 2424, provided to the Legislature by the
                Legislative Budget Board, indicating no new revenue from the
                legislation.2

         The arguments made by the Comptroller might be tenable if sections 133.151 and 133.152
had been enacted in separate bills. Both sections were, however, adopted as part of House Bill 2424.
See Act of June 1,2003,78th Leg., R.S., ch. 209,2003 Tex. Gen. Laws 979,997. The provisions
appear sequentially as part of section 62(a) of House Bill 2424. Each provision is set forth in its
entirety in the bill. See TEX. CONST. art. III, 5 35 (regarding subjects and titles of bills). While the
caption of section 133.151 does indeed refer to a “consolidated civil fee,” the caption of section
133.152 refers to “additional filing fees.” Furthermore, section 133.152 begins with language that




         2Brief from Timothy Mashbum, General Counsel, O&e of the Comptroller of Public Accounts, to Nancy S.
Fuller, Chair, Opinion Committee, Office of the Attorney General of Texas, at 2 (July 7,2006).
  Mr. Carl Reynolds    - Page 3                   (GA-0491)




  is unmistakably clear: “In addition to other fees authorized or required by law.          .” TEX. LOC.
  GOV’T CODEANN. 5 133.152(a) (Vernon Supp. 2006) (emphasis added).

            The plain language of House Bill 2424 indicates beyond peradventnre that the legislature
   intended that the fees established in both sections 133.15 1 and 133.152 be collected by a district
   clerk. It is well settled that a court, and by extension, this office, construes a statute by looking to
   the plain meaning of the statute’s language. Fitzgerald v. Advanced Spine Fixation Sys.,, Inc.,
   996 S.W.2d 864, 865-66 (Tex. 1999). Words and phrases must be read in context and construed
   according to the rules of grammar and common usage. TEX. GOV’T CODE ANN. 5 3 11.Ol 1(a)
   (Vernon 2005). The application of the plain language rule compels the conclusion that fees must be.
~. collected under both of the statutes at issue here.

          We conclude that a district clerk must collect filing fees under both section 133.15 1 and
  section 133.152 of the Local Government Code.
Mr. Carl Reynolds   - Page 4                (GA-0491)




                                      SUMMARY

                      A district clerk must collect tiling fees under both section
               133.151 and section 133.152 ofthe Local Government Code.

                                             Yours very truly,




                                             Attom Meneral       of Texas

KENT C. SULLIVAN
First Assistant Attorney General

ELLEN L. WITT
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

Rick Gilpin
Assistant Attorney General, Opinion Committee